          Case 3:19-cv-05501-VC Document 35 Filed 04/21/20 Page 1 of 1




                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


    SIMPLE DESIGN LTD.,                             Case No. 19-cv-05501-VC
                 Plaintiff,
                                                    ORDER FOR SUPPLEMENTAL
          v.                                        BRIEFING
    CANDYMOBI INFORMATION
    TECHNOLOGY CO., et al.,
                 Defendants.

       Simple Design’s motion for a default judgment does not provide an adequate basis for

assessing the amount of damages. See Wecosign, Inc. v. IFG Holdings, Inc., 845 F. Supp. 2d

1072, 1084-85 (C.D. Cal. 2012); Sennheiser Electronic Corp. v. Eichler, 2013 WL 3811775, at

*7-9 (C.D. Cal. Jul. 19, 2013). Within 14 days of this order, Simple Design is ordered to file a

supplemental brief of no more than ten pages, as well as any relevant evidence, to support a

damages calculation. To the extent Simple Design seeks statutory damages, the brief should also

address whether the alleged infringing marks qualify as counterfeits.1 See Align Technology, Inc.

v. Strauss Diamond Instruments, Inc., 2019 WL 1586776, at *11 (N.D. Cal. Apr. 12, 2019);

Gibson Brands, Inc. v. John Hornby Skewes & Co., Ltd., 2016 WL 7479317, at *5-7 (C.D. Cal.

Dec. 29, 2016); Johnson v. Connolly, 2007 WL 1151004, at *2 (N.D. Cal. Apr. 18, 2007).

       IT IS SO ORDERED.

Dated: April 21, 2020
                                             ______________________________________
                                             VINCE CHHABRIA
                                             United States District Judge



1
  In this respect, the Court might benefit from examining full-color versions of both the
registered and the allegedly counterfeit marks.
